IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Plaintiff, )
) Case I.D.: 0910015443
V. )
)
STEVEN HUGHES, )
)
Defendants. )
ORDER

Upon consideration of Defendant’s Motion Reduction/Modification of
Sentence, Superior Court Criminal Rule 35, statutory and decisional law and the
record in this case, IT APPEARS THAT:

1. On April 15, 2010, Defendant pled guilty to 5 separate counts of
Sexual Exploitation of a Child. On July 9, 2010, Defendant was sentenced as
follows: IN10-01-0941 20 years at level 5 suspended after 10 years; IN10-01-0942
7 years at level 5 suspended after 3 years; IN10-01-0943 7 years at level 5
suspended after 3 years; IN10-01-0944 7 years at level 5 suspended after 2 years;
and IN10-01-0945 7 years at level 5 suspended after 2 years. Reducing levels of
probation, fines and other conditions were also assessed.

2. On June 2, 2020, Defendant filed the instant motion, asking the Court
to suspend his remaining Level 5 time (approximately 10 more years) for 10 years

at Level 4 Home Confinement Suspended after 1 year for 9 years at Level 3
probation and to hold at level 5 until Level 4 is available. Defendant cites his
rehabilitation efforts, the need to support his family and his increase risk due to
COVID-19.

3. Superior Court Criminal Rule 35 governs motions for modifications
of sentence. Under Rule 35, a motion for sentence modification must be filed
within ninety (90) days of sentencing, absent a showing of ‘extraordinary
circumstances’. The Court will not consider repetitive requests for reduction or
modification of sentence.

4. In his Motion Defendant asserts that he has successfully completed a
number of programs. The Court notes that the Defendant cited similar support to
modify his sentence in his January 24, 2019 Motion for Modification of Sentence,
which the Court considered in its January 31, 2019 Order denying the Defendant’s
motion. Completing such programs does not constitute “extraordinary
circumstances”. See, State v Culp 152 A.2d 141, 145-46 (Del. 2016).

5. Defendant asserts his need to be released to care for his family.
Claims of familial hardship do not constitute “extraordinarily circumstances under
Rule 35(b). Jones v State, 2003 WL 356788 (Del. Feb 14, 2003); Boyer v State,
2003 WL 21810824 (Del. Aug 4, 2003).

6. Defendant alleges that his medical condition places him at high risk

of getting COVID-19 pointing to his history of COPD, diabetes and bypass surgery
in 1990 in support of his motion. Defendant has not proffered any facts indicating
that he is not receiving adequate medical care. In fact, Defendant merely alleges
in his motion that he “may” be prevented from getting routine medical treatment.
Defendant’s medical condition, as alleged, does not establish “extraordinary
circumstances” warranting a reduction or modification of his sentence under Rule
35(b). State v Bednash, 2020 WL 2917305 (Del. Super. Ct. June 3, 2020).

7. Furthermore, the Court notes that the Department of Correction has
not filed an application under 11 Del.C. §4217 which is the appropriate mechanism
through which an offender may pursue a sentence modification based upon serious
illness.

8. Putting aside Defendant’s specific allegations in this particular
motion this is the Defendant’s fourth request to modify his sentences under Rule
35(b).! Rule 35(b) strictly prohibits consideration of repetitive requests for
sentence reductions and therefore, this Motion is barred as repetitive. State v.
Culp, 152 A3d 141,145 (Del. 2016).

9. In addition, this Motion was filed well beyond ninety (90) days from
the imposition of Defendant’s sentences, and it is therefore time-barred under Rule

35(b).

 

1 DI 18,23,25
10. Defendant’s sentences are appropriate for all the reasons stated at the
time of the sentencing. No additional information has been provided to the Court
that would warrant a reduction or modification of Defendant’s sentences.

NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Reduction/Modification of Sentence is DENIED.

Fraricis J. Jones, Jr., Judge

cc: File&ServeXpress

Dated: July 6, 2020
Wilmington, Delaware